DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 15-17 of Applicant’s Response, filed 08/26/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the direction of claims 1, 8, and 15 to patent eligible subject matter under 35 U.S.C. 101, the claims, after determining a level of interest in taking an autonomous vehicle and after making a determination that the user’s level of interest indicates that the user would travel the predicted acceptable travel distance to a pickup zone, require that the autonomous vehicle be instructed to travel to the pickup zone such that it autonomously navigates to the zone. Such a combination of elements used in the context of an autonomous vehicle which is instructed to autonomously navigate to the zone to pick up the user amounts to significantly more than the abstract idea since it adds meaningful limitations beyond the mere linking of the use of the judicial exception to a particular field or technology. As such, the claims recite patent eligible subject matter under 35 U.S.C. 101. 
Regarding the novelty/non-obviousness of claims 1, 8, and 15, the prior art does not appear to teach, in the context of the systems and methods recited for instructing autonomous vehicles to pick up users, that a probability that a user will select an autonomous vehicle is predicted, and, based on the fact that such a probability satisfies a predetermined threshold, a level of interest is determined in taking the autonomous vehicle, wherein the level of interest is used as a basis for determining how far the user is willing to travel to meet the vehicle at a pickup zone, and wherein based on that level of interest and the probability meeting the threshold, a transport requestor device is caused to display a first user interface . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Li X, Hu S, Fan W, Deng K (2018) Modeling an enhanced ridesharing system with meet points and time windows. PLoS ONE 13(5): e0195927. https://doi.org/10.1371/journal; hereinafter “Li”
Li generally teaches a system for modeling an enhanced ridesharing system with meetup points which may reduce total travel time for passengers by using centralized locations, but is silent as to the prediction as to whether a user is going to select an autonomous vehicle, or the use of a level of interest in taking an autonomous vehicle serving as a basis for determining an acceptable travel distance that the user is willing to travel to meet the vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628